Citation Nr: 1428900	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-05 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for right hydrocelectomy with right testalgia and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The Veteran served on active duty from December 1989 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran failed to appear for a hearing before a hearing officer at the RO November 2013 for which he was notified in September 2013.  

The Veteran was scheduled for a hearing at the Board in April 2014.  He stated he would not be able to attend the hearing.  As he has not requested that his hearing be rescheduled, his request is withdrawn.

The issue of service connection for right hydrocelectomy with right testalgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The November 1995 rating decision that denied the claim of entitlement to service connection for right hydrocelectomy with right testalgia was not appealed, nor was relevant evidence received during the appeal period. 

2.  Some of the evidence received since the November 1995 rating decision bears directly and substantially upon the specific matters under consideration, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claims, and/or raises a reasonable possibility of substantiating the claim for service connection for right hydrocelectomy with right testalgia.  


CONCLUSIONS OF LAW

1.  The November 1995 rating decision that denied claim for service connection for right hydrocelectomy with right testalgia is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for right hydrocelectomy with right testalgia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase 
in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In July 1995, the Veteran requested service connection for a right testicle condition which he believed was aggravated by service.  A November 1995 rating decision denied service connection for right hydrocelectomy with right testalgia because the condition pre-existed service and was not aggravated by service.  The RO noted that the Veteran's July 1989 entrance examination noted a large hydrocele of the right testicle.  Service treatment records (STRs) noted that the Veteran underwent a right hydrocelectomy prior to enlistment.  Subsequently, he complained of right testicular pain.  STRs also note that chronic epididymitis was diagnosed.  A March 1992 Report of Medical Board found the Veteran's right testalgia existed prior to enlistment (EPTE).  The Veteran was discharged from service due to this disability.  

A claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.302.  The Veteran did not file a timely notice of disagreement (NOD), and no new and material evidence was associated with the file within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302 (2013).

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  The threshold for reopening a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

In June 2008, the Veteran petitioned to reopen his claim.  Evidence added to the file subsequent to the November 1995 rating action includes a September 1989 private surgery report noting that the Veteran underwent a right hydrocelectomy at that time.  The Veteran also submitted a letter from a private family nurse practitioner, dated in October 2009.  She stated that the Veteran's right hydrocele with right testalgia "possibly could have been aggravated by basic training, since the onset of increased pain began during basic training."  In addition, recent treatment records note complaints of right scrotal or testicular pain.  

The Board finds that the newly submitted evidence reflecting that the Veteran's pre-existing right hydrocelectomy with right testalgia could have been aggravated by service, is material to the claim and therefore, the claim is reopened. 


ORDER

New and material evidence to reopen a claim of entitlement to service connection for right hydrocelectomy with right testalgia has been received and, to this extent only, the appeal is granted.


REMAND

Reopening the claim does not end the inquiry.  Rather, the claim for service connection for right hydrocelectomy with right testalgia must be considered on the merits.  However, additional development is required. 

A medical opinion is needed regarding whether the Veteran's pre-existing right hydrocelectomy with right testalgia was aggravated by service.   

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his right hydrocelectomy with right testalgia.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain relevant VA treatment records dating since August 2010.  If requested records cannot be obtained, the claims file must be annotated to reflect such and the Veteran notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA male reproductive organ conditions examination.  The claims file must reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

A.  Did the pre-existing right hydrocele with right testalgia undergo a permanent worsening (versus an exacerbation of symptoms or temporary flare-up) during service? 
B.  If so, was that worsening clearly the result of the natural progression of the pre-existing right hydrocele with right testalgia? 
C. If the condition was permanently worsened beyond natural progression (aggravation) during service, is the current disability at least as likely as not (50 percent probability or better) related to the in-service aggravation?

A rationale for the opinions provided should be given.  

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, provide a Supplemental Statement of the Case and provide an appropriate period of time in which to respond. Then, return the appeal to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


